Exhibit 10.13

*** Where this marking appears throughout this Exhibit 10.13, information has
been omitted pursuant to a request for confidential treatment and such
information has been filed with the Securities and Exchange Commission
separately.


FIRST AMENDMENT TO
CRUDE OIL STORAGE SERVICES AGREEMENT


This FIRST AMENDMENT TO CRUDE OIL STORAGE SERVICES AGREEMENT, (the “Amendment”)
is effective March 1st, 2013 (the “Effective Date”), made by and between BKEP
Crude, LLC, a Delaware limited liability company, (the “Operator”) and Vitol,
Inc., a Delaware corporation, (the “Customer”), each referred to individually as
“Party” or collectively as “Parties”.


RECITALS


WHEREAS, the parties previously entered into that certain Crude Oil Storage
Services Agreement dated effective May 1st, 2010 (the “Original Agreement”), as
amended by that Certain Crude Oil Storage Services Agreement dated effective
November 1st, 2010 (the “November Agreement” and, together with the Original
Agreement, the “Agreement”).


WHEREAS, the parties desire to amend the Agreement as hereinafter described by
modifying the Fees of said Agreement.


NOW THEREFORE, in consideration of the mutual promises set forth below, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned Parties hereto agree as follows:


Ratification of Prior Agreement. The Parties hereby agree and confirm that (i)
the November Agreement amended certain terms of the Original Agreement,
including the dedicated Operating Capacity (as defined in the Original
Agreement) to be provided under the Agreement, and (ii) the Shell Capacity (as
defined in the November Agreement) under the Agreement is two million fifty
thousand (2,050,000) barrels.


Monthly Storage Fee. Commencing on the Effective Date, the monthly storage fee
as set forth in Section 4 of the Agreement will change to *** per Barrel of
Shell Capacity (the “Monthly Storage”), for a total of ***, regardless of the
actual volume of Crude Oil placed in the facility.


Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed an original and each of which alone, and all of which
together, shall constitute one and the same amendment.


Effect of Amendment. This Amendment shall be effective as of the Effective Date.
Except as expressly amended or modified herein, all other terms, covenants, and
the conditions of the Agreement shall be unaffected by this Amendment and shall
remain in full force and effect. In the event of conflict between the provisions
of this Amendment and the provisions of the Agreement, this Amendment shall
prevail.


IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
Effective Date above.




BKEP Crude, LLC, a Delaware limited
liability company


/s/ Alex G. Stallings


Title: CFO and Secretary




Vitol, Inc., a Delaware Corporation


/s/ Mike A. Loya


Title: President


